          Case: 1:21-cv-03648 Document #: 1 Filed: 07/09/21 Page 1 of 16 PageID #:1



1
     Cory Jay (“CJ”) Rosenbaum, Esq.
2    Rosenbaum, Famularo & Segall, P.C.
3
     138A East Park Avenue
     Long Beach, New York 11561
4    (212) 256-1109
5    Attorneys for Plaintiff
6
     The Sunny Factory, LLC

7

8                        IN THE UNITED STATES DISTRICT COURT
9
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

10                                         CASE NO.:
11   __________________________________
12
     THE SUNNY FACTORY LLC D/B/A THE
     SUNNY FACTORY,
13                            Plaintiff,
      v.
14

15
     HAOYI CHEN, ESQ., ARCH & LAKE, LLP,
     FUXI (HANGZHOU) INTELLECTUAL
16   PROPERTY MANAGEMENT CO., LTD. and
     JOHN DOES 1-5.
17

18
                              Defendants.
     __________________________________
19

20                                        COMPLAINT

21         Plaintiff, THE SUNNY FACTORY, LLC by and through undersigned counsel,
22
     files this Complaint against Defendants, HAOYI CHEN, ESQ., ARCH & LAKE, LLP,
23
     FUXI (HANGZHOU) INTELLECTUAL PROPERTY MANAGEMENT CO., LTD.
24
     and JOHN DOES 1-5, and alleges as follows:
25

26

27

28


                                                          ROSENBAUM, FAMULARO & SEGALL, P.C.
                                                               138A East Park Avenue
                                                            Long Beach, New York 11561
                                                                  (212) 256-1109
          Case: 1:21-cv-03648 Document #: 1 Filed: 07/09/21 Page 2 of 16 PageID #:2



1

2
                             INTRODUCTION AND RELEVANT FACTS
3
     1.    Plaintiff has been forced to file this action to address the Defendants’ knowingly
4

5          false, frivolous, and defamatory claims made in, on and to the online marketplace

6          Amazon.com owned and operated by Amazon.com, Inc. (“Amazon”), falsely
7
           claiming that Plaintiff markets and sell candles on Amazon.com that infringe on
8
           Defendants’ intellectual property rights or the rights of their client.
9

10   2.    Specifically, Defendants filed various complaints with Amazon that claim that

11         Plaintiff’s candle products and their packaging contain images that violate
12
           Defendants’ US Copyright Reg. No. VA0002247096.
13
     3.    Upon information and belief, the artwork claimed by Defendants as the deposit
14

15         materials for their Copyright Registration may be a stock photo either purchased

16         or taken from a third party, and is not original to Defendants.
17
     4.    Defendants committed acts tantamount to an abuse of process, by filing frivolous
18
           complaints with Amazon, one after another, and after Plaintiff files counter-
19

20         notices pursuant to the Digital Millennium Copyright Act (“DMCA”), Defendants

21         merely re-file the identical complaint with Amazon, forcing Amazon to execute
22
           its remedies to protect it under the safe harbor provisions of the DMCA.
23
      5. Not only are the claims of copyright infringement frivolous, but rather than file a
24
            lawsuit described by the DMCA to protect its copyrighted materials, Defendants
25

26          weaponized the DMCA provisions of the law, and have manipulated Amazon

27          into forcing the cessation of Plaintiff’s sales by causing Plaintiff’s candle
28


                                                                      ROSENBAUM, FAMULARO & SEGALL, P.C.
                                                                           138A East Park Avenue
                                                                        Long Beach, New York 11561
                                                                              (212) 256-1109
          Case: 1:21-cv-03648 Document #: 1 Filed: 07/09/21 Page 3 of 16 PageID #:3



1           products to be de-listed on Amazon, and has also caused the freezing of
2
            Plaintiff’s financial assets.
3
     6.    The DMCA “take-down” procedure is being used to stifle competition and the
4

5          mere filing of a complaint with Amazon, regardless of its merits, results in the

6          cessation of sales pending the resolution between Plaintiff and Defendants.
7
     7.    As the direct result of Defendants’ knowingly, frivolous, and defamatory per se
8
           claims Plaintiff was, amongst other things, prohibited by Amazon from selling the
9

10         goods in question and Amazon has withheld and refuses to disburse funds

11         belonging to Plaintiff.
12
     8.    Plaintiff repeatedly notified Defendants that its claims are false and demanded
13
           they withdraw the false claims published to Amazon and/or other third parties.
14

15   9.    Defendants filed multiple claims, and after Plaintiff has filed the required counter-
16
           notice under the DMCA, Defendants file new and/or identical claim(s) to cause
17
           the delay attached to the Amazon copyright dispute policy without ever seeking
18
           the required remedy from the Court.
19

20   10. Months pass without resolution, and Plaintiff is losing an estimated $500,000 per
21
           month in sales.
22
     11. Plaintiff is the owner of its own intellectual property, and is the owner of the US
23

24         Copyright Reg. No. VA0002236068 for its packaging design that is accused of

25         infringement. At all times relevant, Plaintiff sold its scented candles using its
26
           own registered copyright design. A copy of the packaging is attached hereto as
27
           Exhibit 1.
28


                                                                     ROSENBAUM, FAMULARO & SEGALL, P.C.
                                                                          138A East Park Avenue
                                                                       Long Beach, New York 11561
                                                                             (212) 256-1109
        Case: 1:21-cv-03648 Document #: 1 Filed: 07/09/21 Page 4 of 16 PageID #:4



1    12. The design complained of, and the design on Plaintiff’s candle products is merely
2
         a sage leaf design, which is descriptive and reminiscent of sage scented candles.
3
         The design utilized by Plaintiff is of independent origin, and not at all
4
         substantially similar to Defendants’ design, as required by the Copyright Act.
5

6    13. Plaintiff is also the owner of US Trademark Reg. No.: 5977748 for

7        MAGNIFICENT, and is used on, amongst other things, scented candles, and at all
8
         times relevant, Plaintiff’s products have been advertised and sold on Amazon
9
         under its own trademark.
10
     14. Despite having actual knowledge that their claims are false and that they are
11

12       acting in violation of the law, Defendants have intentionally and maliciously

13       harmed Plaintiff by virtue of thier tortious actions causing, inter alia, lost sales,
14
         lost economic advantage, breach of contractual relations with Amazon, damaged
15
         business reputation and degradation of its business value in an amount to be
16
         determined at trial but in no event less than $75,000.
17

18   15. Furthermore, Plaintiff is entitled to its attorneys’ fees and costs pursuant to the of

19       the 17 U.S.C. §512(f)(1) of the Copyright Act (DMCA) for Defendants violation
20
         of the DMCA, and failing to properly seek legal relief by filing suit instead of
21
         regurgitating complaints for the sole purpose of causing unlawful interruptions of
22
         Plaintiff’s sales with Amazon.
23

24   16. Defendants further violated 17 U.S.C. §512(f)(1) of the Copyright Act (DMCA)

25       by knowingly and materially misrepresenting that material is infringing, by virtue
26
         of its frivolous copyright infringement claims, coupled with their abuse of process
27
         by filing repetitive and identical complaints with Amazon after the 14 day
28


                                                                    ROSENBAUM, FAMULARO & SEGALL, P.C.
                                                                         138A East Park Avenue
                                                                      Long Beach, New York 11561
                                                                            (212) 256-1109
        Case: 1:21-cv-03648 Document #: 1 Filed: 07/09/21 Page 5 of 16 PageID #:5



1        statutory period has run, as Amazon merely covers its obligations under the “take-
2
         down” procedure and de-lists Plaintiff’s products, and freezes Plaintiff’s assets,
3
         and in doing so, Defendants effectively satisfy its intentions by wrongfully and
4
         unlawfully stifling competition by anti-competitive means that violate the
5

6        common law, and the laws of the Copyright Act.

7

8
                                JURISDICTION AND VENUE
9
     17. This Court has original subject matter jurisdiction pursuant to pursuant to 28
10

11       U.S.C §1332 because there is complete diversity between all parties and the

12       amount incontroversy exceeds $75,000.00, exclusive of interest and costs.
13
     18. This Court has jurisdiction of this matter under 28 U.S.C. §1338, as substantive
14
         issues relate directly to intellectual property rights, specifically a copyright.
15
     19. This Court has jurisdiction of this matter because this Court must apply 28 U.S.C.
16

17       §§2201 and 2202 to properly decide Plaintiff’s claims, as discussed in detail,

18       infra.
19
     20. Venue over the Plaintiff’s claims is proper pursuant to 28 U.S.C. §1391 because,
20
         uponinformation and belief, a substantial part of the events giving rise to the
21
         claims occurred in this venue, Defendants resides in Illinois, and in which a
22

23       substantialportion of the property that is the subject of the action is situated in this

24       venue.
25
     21. Venue is proper pursuant to 28 U.S.C. §1391 and this Court may properly
26
         exercise personal jurisdiction as, based on information and belief, the Defendants
27

28       directly target business activities toward consumers in the United States, including

                                                                     ROSENBAUM, FAMULARO & SEGALL, P.C.
                                                                          138A East Park Avenue
                                                                       Long Beach, New York 11561
                                                                             (212) 256-1109
       Case: 1:21-cv-03648 Document #: 1 Filed: 07/09/21 Page 6 of 16 PageID #:6



1        Illinoisresidents by: setting up and operating e-commerce stores that target United
2
         States consumers including those in Illinois; offering and shipping goods to the
3
         United States, including Illinois; accepting payment in U.S. dollars and selling
4
         products toresidents of Illinois; committing tortious acts in Illinois; engaging in
5

6        interstate commerce; and/or wrongfully causing Plaintiff substantial harm in

7        Illinois, and lastly, through the practice of law in an office situated in Illinois.
8

9
                                            PARTIES
10

11   22. Plaintiff, The Sunny Factory LLC d.b.a. The Sunny Factory, is a domestic

12       corporation organized and existing under the laws of Florida with its principal
13
         place of business at 465 Brickell Ave, Apt 2091, Miami FL 33131, United States.
14
     23. Defendants, Haoyi Chen, Esq., upon information and belief, is an Attorney
15

16       working and existing under the laws of Illinois, with its principal place of

17       business at Arch & Lake, LLP, 203 N LaSalle Street, Suite 2100, Chicago, IL,
18
         60601
19
     24. Defendants, Fuxi (Hangzhou) Intellectual Property Management Co. Ltd., a
20

21
         foreign corporation, copyright owner and, upon information and belief, a client of

22       Haoyi Chen. Upon information and belief, its principal place of business 806-6,
23       building 1, Tianfu Caizhi building Xiasha street, Qiantang New District
24
         Hangzhou, Zhejiang CHINA 310000.
25
     25. Defendants, Does 1-5, are unknown to Plaintiff but upon information and belief,
26

27       are parties involved in the acts complained of.

28


                                                                     ROSENBAUM, FAMULARO & SEGALL, P.C.
                                                                          138A East Park Avenue
                                                                       Long Beach, New York 11561
                                                                             (212) 256-1109
        Case: 1:21-cv-03648 Document #: 1 Filed: 07/09/21 Page 7 of 16 PageID #:7



1

2
                                   ADDITIONAL FACTS
3
     26. The bases for all allegations made herein upon information and belief.
4

5    27. The events material to this action have occurred since on or about November

6        2020 and continue to date (“the relevant period”).
7
     28. Plaintiff marketed and sold goods on the world’s largest online marketplace
8
         known as Amazon.com pursuant to a contract (“the contract”) with the owner of
9
         that marketplace Amazon.com, Inc. (“Amazon”). Upon information and belief,
10

11       Defendants are also experienced Amazon sellers.

12   29. Upon information and belief, Amazon has developed an automated process for
13
         addressing complaints relating to the sale of goods that are inauthentic, counterfeit
14
         and/or infringe on intellectual property rights. Pursuant to that process Amazon
15
         willoften suspend sellers’ products about whom such complaints are made.
16

17   30. Amazon’s policy, which is published to all sellers including Defendants, states “[i]f

18       your notice of infringement is accepted, we will remove the content you reported
19
         and take appropriate action against the responsible sellers.”
20
     31. Plaintiff owns their own US Copyright Registration No.: VA0002236068, and
21
         trademark for their products, Trademark Reg. No.: 5977748.
22

23   32. Upon information and belief, Defendants are the rights holder over Copyright Reg.

24       No. VA 2-247-096.
25
     33. At no time did Plaintiff market or sell any goods that were inauthentic, counterfeit
26
         orthat infringed on Defendants intellectual property rights.
27

28


                                                                  ROSENBAUM, FAMULARO & SEGALL, P.C.
                                                                       138A East Park Avenue
                                                                    Long Beach, New York 11561
                                                                          (212) 256-1109
        Case: 1:21-cv-03648 Document #: 1 Filed: 07/09/21 Page 8 of 16 PageID #:8



1    34. Each product listed for sale on Amazon is assigned a unique Amazon Sales
2
         IdentificationNumber (“ASIN”).
3
     35. By way of Amazon complaint submitted on or around November 7, 2020,
4

5        Defendant, Haoyi Chen, Esq. accused to Amazon that the candle product ASINs

6        B08GYRL8P4, B08GYS5SY1, B08GYTN5D9 manufactured by Plaintiff
7
         infringed on the Defendant’s Copyright Reg. No.: VA 2-247-096.
8
     36. By way of Amazon complaints submitted by January 31, 2021, Defendant Haoyi
9
         Chen, Esq., accused the candle products (ASINs B08GYRL8P4, B08GYS5SY1,
10

11       B08GYTN5D9) of copyright infringement for the second and third time.

12   37. By letter dated May 4, 2021, a copy of which is attached as Exhibit 2, Plaintiff’s
13
         counsel sent a Notice of Preservation alerting Amazon’s legal department about this
14
         issue in full detail. However, this method was ineffective in mitigating damage.
15
     38. By letter dated May 27, 2021, a copy of which is attached as Exhibit 3, Plaintiff’s
16

17       counsel requested that Defendant’s counsel requested Defendants voluntarily

18       revoke its Amazon complaint.
19
     39. Plaintiff’ contractual rights to sell the products in question have been suspended on
20
         Amazon from the relevant period to date.
21
     40. Amazon has a system in which a seller may appeal or dispute an intellectual
22

23       propertyinfringement report it received.

24   41. Plaintiff has attempted to mitigate its damages by appealing the suspension of its
25
         Amazon sales privileges by disputing Defendants’ knowingly false
26
         representations and demanding Defendants retract them as described above but
27
         these efforts have been ineffective.
28


                                                                  ROSENBAUM, FAMULARO & SEGALL, P.C.
                                                                       138A East Park Avenue
                                                                    Long Beach, New York 11561
                                                                          (212) 256-1109
        Case: 1:21-cv-03648 Document #: 1 Filed: 07/09/21 Page 9 of 16 PageID #:9



1    42. Amazon further has a system for copyright complaints which rely on the Digital
2
         Millennium Copyright Act. Plaintiff also attempted to mitigate damages through
3
         the use of this avenue as this method was successful for 5 months prior to April
4
         2021 when Amazon stopped accepting these counter-notices. At this point
5

6        directly dealing with Amazon to mitigate damages has become ineffective.

7    43. As the direct result of Defendants’ knowingly false representations to Amazon
8
         and/or other third-parties, Plaintiff were prohibited from selling products on
9
         Amazon as they were previously permitted to do.
10
     44. On or around May 2021, Amazon, based on the course of the last 5 months,
11

12       accuses the Plaintiff’s products of what they describe as “Suspected Copyright IP

13       Violation.” Amazon offers no way to appeal this damage to a sellers account and
14
         it is all a result of the malicious behavior of the Defendants.
15
     45. Defendants are filing one complaint with Amazon after another with the sole
16
         intention of re-creating the dispute process and to prevent the matter from ever
17

18       being resolved through the Amazon IP dispute process.

19   46. As a result, Defendants’ acts are not only an abuse of process, but the very
20
         copyright complaints are frivolous, and non-infringement is so clear as to find that
21
         the Defendant lawyers and firm are liable for their intentional, abusive, and
22
         frivolous acts resulting in such unlawful stifling of competition, resulting in
23

24       Plaintiff losing about $500,000 in monthly sales.

25

26
                         COUNT I- DECLARATORY JUDGMENT
27

28   47. Plaintiff incorporates and realleges all previous paragraphs.

                                                                   ROSENBAUM, FAMULARO & SEGALL, P.C.
                                                                        138A East Park Avenue
                                                                     Long Beach, New York 11561
                                                                           (212) 256-1109
      Case: 1:21-cv-03648 Document #: 1 Filed: 07/09/21 Page 10 of 16 PageID #:10



1    48. Plaintiff sold the accused infringing products in their respective Amazon
2
         storefronts from a date before the relevant period.
3
     49. The Amazon complaints, letters, and Defendants’ refusal to voluntarily revoke the
4
         unsubstantiated Amazon complaints have caused Plaintiff reasonable fear they
5

6        will besued for infringement.

7    50. This case thus presents an actual controversy within 28 U.S.C. § 2201.
8

9
                                      Non-Infringement
10
     51. Plaintiff incorporate and reallege all previous paragraphs.
11

12   52. Plaintiff manufactures and sells the candle product identified as ASIN
13
         B08GYRL8P4, as depicted below:
14

15

16

17

18

19

20

21

22

23

24

25

26
     53. Plaintiff’s copyright includes the leaves depicted on the exterior of the candle.

27

28


                                                                  ROSENBAUM, FAMULARO & SEGALL, P.C.
                                                                       138A East Park Avenue
                                                                    Long Beach, New York 11561
                                                                          (212) 256-1109
      Case: 1:21-cv-03648 Document #: 1 Filed: 07/09/21 Page 11 of 16 PageID #:11



1    54. Defendants’ copyright covers what they describe as “Green Sage”, depicted below;
2

3

4

5

6

7

8

9

10   55. It is obvious to an ordinary observer that the Plaintiff’s copyright is different from
11
         the designs claimed in the Defendants’ copyright.
12
     56. Plaintiff is entitled to declaratory judgment of non-infringement as allowed a
13
         matter of law.
14

15   57. As such, Plaintiff is entitled to damages, and its attorney’s fees and costs under

16       the applicable statutes under the Copyright Laws and the DMCA.
17

18
                                   COUNT II- DEFAMATION
19
     58. Plaintiff repeat all allegations as if set forth at length.
20

21   59. Defendants issued false statements to Amazon alleging Plaintiff sold products

22       which infringed its copyright.
23
     60. Plaintiff did not sell products which infringed Defendants’ copyright.
24
     61. Defendant’s false statements were published without privilege or authorization to
25
         Amazon.
26

27   62. Plaintiff’s contracts to sell the products in question on Amazon were suspended as

28       aresult of the false and defaming statements made by Defendants to Amazon.

                                                                       ROSENBAUM, FAMULARO & SEGALL, P.C.
                                                                            138A East Park Avenue
                                                                         Long Beach, New York 11561
                                                                               (212) 256-1109
      Case: 1:21-cv-03648 Document #: 1 Filed: 07/09/21 Page 12 of 16 PageID #:12



1    63. Defendants did not investigate into the truthfulness of their statements before
2
         publishing these false statements to Amazon.
3
     64. Defendants acted with actual malice, and or with reckless disregard for the truth
4
         of the matter asserted in their statements to Amazon.
5

6    65. Plaintiff incurred harm, including but not limited to its inability to sell the

7        products inquestion on largest online retail website in the world: Amazon.
8
     66. As a result of Defendant’s false infringement complaints it published, Amazon
9
         suspended its contract to sell the products in question with Plaintiff causing
10
         Plaintiff to suffer significant damages.
11

12   67. To date, each Plaintiff’ contractual rights to sell the products in question have

13       beensuspended on Amazon from the relevant period to date.
14
     68. Plaintiff is entitled to damages, costs, and fees allowed by law.
15
     69. The false statements were made with knowledge of their falsity.
16

17

18                           COUNT III -DEFAMATION PER SE

19
     70. Plaintiff realleges and incorporates all previous paragraphs.
20
     71. Defendants published false statements to Amazon accusing Plaintiff of acts which
21
         are detrimental to Plaintiff’ reputations in conducting business, namely copyright
22

23       infringement.

24   72. Plaintiff did not engage in copyright infringement.
25
     73. Defendant’s false statements were published without privilege or authorization to
26
         Amazon.
27

28   74. Defendant’s false statements injured Plaintiff’ businesses including its reputation.

                                                                    ROSENBAUM, FAMULARO & SEGALL, P.C.
                                                                         138A East Park Avenue
                                                                      Long Beach, New York 11561
                                                                            (212) 256-1109
      Case: 1:21-cv-03648 Document #: 1 Filed: 07/09/21 Page 13 of 16 PageID #:13



1    75. Amazon suspended its contract with the Plaintiff to sell the products in question
2
         as a result of the false and defaming statements made by Defendants.
3
     76. Defendants did not verify the truthfulness of their statements or investigate into
4
         the source of Plaintiff’s products before publishing these false statements to
5

6        Amazon.

7    77. Defendants acted with actual malice or with reckless disregard for the truth of
8
         their statements to Amazon.
9
     78. Defendants committed defamation per se.
10
     79. Defendant’s defamatory statements, taken as whole, are defamatory per se,
11

12       because the false statements impute to the Plaintiff a detrimental reputation in

13       business for selling products which infringe on a copyright.
14
     80. Plaintiff incurred harm, including but not limited to its inability to sell the
15
         products inquestion on largest online retail website in the world: Amazon.
16
     81. As a result of Defendants’ false infringement complaints, it published, Amazon
17

18       suspended its contract to sell the products in question with Plaintiff causing

19       Plaintiff to suffer significant damages.
20
     82. To date, Plaintiff’s contractual rights to sell the products in question have been
21
         suspended on Amazon from the relevant period to date.
22
     83. Plaintiff is entitled to damages, costs, and fees allowed by law.
23

24   84. The statements were false, defamatory, and made with knowledge of their falsity.

25

26
     TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE
27
     85. Plaintiff repeat all allegations as if set forth at length.
28


                                                                       ROSENBAUM, FAMULARO & SEGALL, P.C.
                                                                            138A East Park Avenue
                                                                         Long Beach, New York 11561
                                                                               (212) 256-1109
      Case: 1:21-cv-03648 Document #: 1 Filed: 07/09/21 Page 14 of 16 PageID #:14



1    86. At all relevant times, Plaintiff had a reasonable expectation of entering a business
2
         relationship with customers wishing to purchase goods through its Amazon
3
         storefront. At all relevant times and upon information and belief, Defendants were
4
         aware of Plaintiff’ expectation.
5

6    87. As the direct result of Defendant’s knowingly false statements to Amazon,

7        Amazon suspended its business and contractual relationship with Plaintiff thereby
8
         preventing Plaintiff from selling the products in question on Amazon.com.
9
     88. By virtue of the aforementioned harm caused by Defendants to the businesses and
10
         contractual relationships between Plaintiff and Amazon, Plaintiff were deprived
11

12       of the prospective economic advantage it would have reaped from selling goods to

13       the aforementioned prospective customers.
14
     89. Plaintiff has been damaged, is entitled to damages, costs, and fees allowed by law.
15

16
                 COUNT V-TORTIOUS INTERFERENCE WITH BUSINESS AND
17

18                                  CONTRACTUAL RELATIONS

19   90. Plaintiff repeat all allegations as if set forth at length.
20
     91. Plaintiff had a contract with Amazon which allowed them to sell products on
21
         Amazon’s website.
22
     92. Upon information and belief, Defendants were aware of Plaintiff’s contracts with
23

24       Amazon, as Defendants are Amazon sellers.

25   93. Upon information and belief, Defendants published false infringement complaints
26
         on Amazon with the intent to interfere with Plaintiff contract with Amazon.
27

28


                                                                       ROSENBAUM, FAMULARO & SEGALL, P.C.
                                                                            138A East Park Avenue
                                                                         Long Beach, New York 11561
                                                                               (212) 256-1109
      Case: 1:21-cv-03648 Document #: 1 Filed: 07/09/21 Page 15 of 16 PageID #:15



1    94. Defendants’ conduct directly and proximately caused disruption of Plaintiff’s
2
         contractwith Amazon.
3
     95. Upon information and belief, Defendants files complaints on Amazon on a regular
4
         basis.
5

6    96. By publishing the defamatory statements to Amazon as alleged herein, the
7
         Defendants intended to curtail, affect, or interrupt the working relationship of
8
         trust between Plaintiff and Amazon.
9
     97. Defendants were aware these actions would cause Amazon to suspend its contract
10

11       to sell the products in question with Plaintiff or at least should have known that

12       result was likely.
13
     98. As a result of Defendants’ false infringement complaints, they published, Amazon
14
         suspended its contract with Plaintiff causing Plaintiff to suffer significant
15
         damages.
16

17   99. Plaintiff is damaged, and is entitled to damages, costs, and fees allowed by law.

18

19
                          COUNT IV-VIOLATION OF DMCA-COPYRIGHT ACT 17
20
                                           U.S.C. §512(f)(1)
21
     100. Plaintiff incorporates each paragraph herein as if fully stated.
22

23   101. Defendants violated 17 U.S.C.§512(f)(1) by knowingly materially

24       misrepresenting that Plaintiff ‘s candles comprise infringing material.
25
     102. Defendants made the knowing material statements repeatedly to Amazon, and did
26
         so with full and actual knowledge that Plaintiff’s products do not contain
27
         infringing materials. Defendants made the misrepresentations for the purpose of
28


                                                                    ROSENBAUM, FAMULARO & SEGALL, P.C.
                                                                         138A East Park Avenue
                                                                      Long Beach, New York 11561
                                                                            (212) 256-1109
          Case: 1:21-cv-03648 Document #: 1 Filed: 07/09/21 Page 16 of 16 PageID #:16



1            unlawfully stifling competition by abusing and weaponizing the Amazon IP
2
             dispute system.
3
        103. Due to Defendants’ intentional acts of wrongdoing, Plaintiff is entitled to
4
             damages incurred as a result of the misrepresentations, including attorneys’ fees
5

6            and costs pursuant to 17 U.S.C.§512.

7

8
                                      JURY TRIAL DEMANDED
9
             Plaintiff hereby demands a trial by jury under Federal Rule of Civil Procedure 39
10

11   for allissues triable by jury.

12
                                           CONCLUSION
13

14           WHEREFORE, Plaintiff prays that judgment be entered in its favor against the

15   Defendants for each Claim of the Complaint, and Defendants shall pay Plaintiff’
16
     damages, fees and costs of this action, and for such further relief the Court finds proper
17
     and necessary, including injunctive relief.
18

19   Respectfully submitted,
20
     Dated: July 9, 2021

21                                                         /s/   Cory Jay Rosenbaum
22                                                         (electronically signed)
23                                                         C.J. Rosenbaum, Esq.*
                                                           Rosenbaum, Famularo & Segall, P.C.
24
                                                           138A East Park Avenue
25                                                         Long Beach,New York 11561
26                                                         CJR@AmazonSellersLawyer.com
27                                                         212-256-1109 / NYS Bar #2669133

28   *Admitted to practice in the State of New York, the Southern Dist. of NY; Eastern Dist.
     of NY and the Northern Dist. Of IL.
                                                                      ROSENBAUM, FAMULARO & SEGALL, P.C.
                                                                           138A East Park Avenue
                                                                        Long Beach, New York 11561
                                                                              (212) 256-1109
